Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/748719. Claims 1-20 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 05/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
	

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process), claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 10 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 10, and 17 is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to conducting a promotion campaign based on conversion counts. Specifically, the claims recite capturing online behaviors of a plurality of subscribers in response to content; for each of the plurality of subscribers, determining whether the subscriber is a measurable subscriber or a non-measurable subscriber, wherein a measurable subscriber is a subscriber whose online behaviors are accessible and can be evaluated; for each measurable subscriber: determining a first conversion count in response to the content; and adding the first conversion count to a total conversion count for the content; for each non-measurable subscriber: predicting a second conversion count and an estimated error rate of the second conversion count in response to the content; and in response to determining that the estimated error rate is below a threshold, adding the second conversion count to the total conversion count; and storing the total conversion count in conjunction with the content, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as system, processors, memory, computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the system, processors, memory, computer readable medium perform(s) the steps or functions of capturing online behaviors of a plurality of subscribers in response to content; for each of the plurality of subscribers, determining whether the subscriber is a measurable subscriber or a non-measurable subscriber, wherein a measurable subscriber is a subscriber whose online behaviors are accessible and can be evaluated; for each measurable subscriber: determining a first conversion count in response to the content; and adding the first conversion count to a total conversion count for the content; for each non-measurable subscriber: predicting a second conversion count and an estimated error rate of the second conversion count in response to the content; and in response to determining that the estimated error rate is below a threshold, adding the second conversion count to the total conversion count; and storing the total conversion count in conjunction with the content. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a system, processors, memory, computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of conducting a promotion campaign based on conversion counts. As discussed above, taking the claim elements separately, the system, processors, memory, computer readable medium perform(s) the steps or functions of capturing online behaviors of a plurality of subscribers in response to content; for each of the plurality of subscribers, determining whether the subscriber is a measurable subscriber or a non-measurable subscriber, wherein a measurable subscriber is a subscriber whose online behaviors are accessible and can be evaluated; for each measurable subscriber: determining a first conversion count in response to the content; and adding the first conversion count to a total conversion count for the content; for each non-measurable subscriber: predicting a second conversion count and an estimated error rate of the second conversion count in response to the content; and in response to determining that the estimated error rate is below a threshold, adding the second conversion count to the total conversion count; and storing the total conversion count in conjunction with the content. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of conducting a promotion campaign based on conversion counts. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 2-9, 11-16, and 18-20 further describe the abstract idea of conducting a promotion campaign based on conversion counts. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
4.       Claims 10-16 is/are directed towards a computer readable medium, however, the specification is silent as to what constitutes a computer readable medium.  The United States Patent and Trademark Office is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO, see In re Zletz, 893 F.2d 319 (Fed. Cir  1989).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particular when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).   Thus, claims 10-16 is/are rejected as being directed to non-statutory subject matter.

5.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-20.

NPL Reference
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “A beginner’s guide to predictive analytics” describes “The online retail market is developing at a rapid pace and customers are actively looking for
more engaging and highly personalized retail experiences. To achieve success in a highly
dynamic market, e-commerce businesses must be able to stay one step ahead of their
customers. They must be able to predict what customers are looking for on their e-commerce
Store. Predictive search capabilities that can be built-in to your analytics solution will allow e-commerce
businesses to analyze their past click-through behaviors, shopping history, and product
preferences, in real time. Predictive analytics will allow continuous analysis of customer data, while Machine Learning
capabilities will provide the most relevant results and recommendations to users.
Many predictive analytics solutions are being made available for on-cloud deployment, which is
compatible with multiple e-commerce platforms.”.

	
Pertinent Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#AU-2009225342-A1 teaches similar invention which describes The online retail market is developing at a rapid pace and customers are actively looking for more engaging and highly personalized retail experiences. To achieve success in a highly dynamic market, e-commerce businesses must be able to stay one step ahead of their customers. They must be able to predict what customers are looking for on their e-commerce Store. Predictive search capabilities that can be built-in to your analytics solution will allow e-commerce businesses to analyze their past click-through behaviors, shopping history, and product preferences, in real time. Predictive analytics will allow continuous analysis of customer data, while Machine Learning capabilities will provide the most relevant results and recommendations to users. Many predictive analytics solutions are being made available for on-cloud deployment, which is
compatible with multiple e-commerce platforms.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682